DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment properly labels Figures 1A-1D as prior art.  

112 Rejections Withdrawn
The rejections of claims 1-48 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 1, 5, 11, 17, 20, 23, 26, 29 and 35-39, the amendment clarifies the claims as appropriate.  With respect to claims 3, 12, 14, 15, 18, 21, 24, 27, 31 and 41, the amendment cancels the claims.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

101 Rejections Withdrawn
The rejection of claims 1-4 and 11-16 under 35 USC 101, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 3, 12 and 14-16, the amendment cancels the claims.  With respect to the remaining claims, the amendment rewrites the claims as proper method claims.  

Allowable Subject Matter
Claims 1, 2, 4-11, 13, 17, 19, 20, 22, 23, 25, 26, 28-30, 32-40 and 42-48 are allowed for reasons of record (3/2/2022).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/4/2022